[Cite as Tingler v. Wyandot Cty. Prosecutor's Office, 2022-Ohio-3559.]




 CHARLES TINGLER                                        Case No. 2022-00437PQ

         Requester                                      Judge Patrick E. Sheeran

         v.                                             DECISION AND ENTRY

 WYANDOT COUNTY PROSECUTOR’S
 OFFICE

         Respondent

        {¶1} Requester Charles Tingler objects to a Special Master’s Report and
Recommendation in this public-records case. The Court overrules Tingler’s objections
for reasons set forth below.
        I.       Background
        {¶2} On May 25, 2022, Tingler, a self-represented litigant, filed a Complaint against
Respondent Wyandot County Prosecutor’s Office. In the Complaint, Tingler asserts:
“Prosecutor Rowland falsely claims no records exist regarding [former Wyandot County
Prosecutor] Jonathan Miller’s death. Prosecutor Rowland and his investigator William
Latham were on the scene that day and did a joint investigation with Police, Sheriff and
coroner. Records do exist.”
        {¶3} The Court appointed a Special Master who referred the cause to mediation.
After mediation failed to successfully resolve all disputed issues between the parties, the
case was returned to the Special Master’s docket.
        {¶4} On July 28, 2022, Respondent responded to Tingler’s Complaint and moved
to dismiss the Complaint. Thereafter, on August 3, 2022, the Special Master issued a
Report and Recommendation (R&R). The Special Master states, “Considering all the
evidence before the court, the Special Master finds [Requester] has not proven by clear
and convincing evidence that any responsive records existed in the [Respondent]’s
keeping at the time the request was made.” (Report and Recommendation, 5.) The
Case No. 2022-00437PQ                       -2-                      DECISION & ENTRY



Special Master concludes: “Upon consideration of the pleadings and attachments the
special master recommends the court deny requester’s claim for production of records
for failure to show that the requested records existed in respondent’s keeping. It is
recommended that costs be assessed to requester.” (Report and Recommendation, 5.)
       {¶5} On August 16, 2022, Tingler filed objections to the Report and
Recommendation. In a certificate of service, Tingler certifies that he served a copy of his
objections on Respondent’s counsel “via U.S. mail.” A week later—on August 23, 2022—
Respondent filed a response to Tingler’s objections, asking the Court to adopt the Report
and Recommendation and deny Tingler’s claim for production of records for failure to
show that the requested records existed in Respondent’s keeping. Respondent’s counsel
certifies that she served the response “by e-mail and/or U.S. Mail, postage prepaid” to
Tingler.
       {¶6} Without leave, on August 23, 2022, Tingler filed a document labeled
“Memorandum in Opposition to Respondent’s Response to Relator’s Objections.”
       II.    Law and Analysis
       {¶7} R.C. 2743.75(F)(2) governs the filing of objections to a report and
recommendation issued under the special proceeding established in R.C. 2743.75. See
Welsh-Huggins v. Jefferson Cty. Prosecutor’s Office, 163 Ohio St.3d 337, 2020-Ohio-
5371, 170 N.E.3d 768, ¶ 11 (“[t]he enactment of R.C. 2743.75 created an alternative
means to resolve public-records dispute”). Under R.C. 2743.75(F)(2), either party “may
object to the report and recommendation within seven business days after receiving the
report and recommendation by filing a written objection with the clerk and sending a copy
to the other party by certified mail, return receipt requested. * * * If either party timely
objects, the other party may file with the clerk a response within seven business days
after receiving the objection and send a copy of the response to the objecting party by
certified mail, return receipt requested. The court, within seven business days after the
Case No. 2022-00437PQ                         -3-                        DECISION & ENTRY



response to the objection is filed, shall issue a final order that adopts, modifies, or rejects
the report and recommendation.”
       {¶8} Both Respondent’s response and Tingler’s objections appear to contain
procedural irregularities. Respondent failed to serve its response on Tingler by certified
mail, return receipt requested (according to a certificate of service accompanying
Respondent’s response), as required by R.C. 2743.75(F)(2). Tingler failed to serve a
copy of his objections by certified mail, return receipt requested (according to a certificate
of service accompanying Tingler’s objections), as required by R.C. 2743.75(F)(2), and
Tingler’s filing of August 23, 2022, is not statutorily authorized, as R.C. 2743.75(F)(2)
does not permit a reply to a non-objecting party’s response.
       {¶9} The Court is cognizant that Tingler is a self-represented litigant but, as the
Tenth District Court of Appeals has explained,
       While one has the right to represent himself or herself and one may proceed
       into litigation as a pro se litigant, the pro se litigant is to be treated the same
       as one trained in the law as far as the requirement to follow procedural law
       and the adherence to court rules. If the courts treat pro se litigants
       differently, the court begins to depart from its duty of impartiality and
       prejudices the handling of the case as it relates to other litigants represented
       by counsel.
Justice v. Lutheran Social Servs., 10th Dist. Franklin No. 92AP-1153, 1993 Ohio App.
LEXIS 2029, at *6 (Apr. 8, 1993). Accord State ex rel. Fuller v. Mengel, 100 Ohio St.3d
352, 2003-Ohio-6448, 800 N.E.2d 25, ¶ 10, quoting Sabouri v. Ohio Dept of Job & Family
Servs., 145 Ohio App. 3d 651, 654, 763 N.E.2d 1238 (2001) (“‘[i]t is well established
that pro se litigants are presumed to have knowledge of the law and legal procedures and
that they are held to the same standard as litigants who are represented by counsel’”).
       {¶10} A review of Tingler’s objections discloses that Tingler does not call the
Court’s attention to any error in the Report and Recommendation.                      See R.C.
Case No. 2022-00437PQ                       -4-                     DECISION & ENTRY



2743.75(F)(2) (“[a]ny objection to the report and recommendation shall be specific and
state with particularity all grounds for the objection”). Rather, in the objections Tingler
essentially claims that the Wyandot County Prosecutor has forged a document and the
Prosecutor has filed a materially false affidavit. And in the conclusion of the objections
Tingler asks the Court to issue orders to non-parties, as Tingler states: “PLAINTIFF
RESPECTFULLY REQUESTS AN ORDER FROM THIS COURT THAT DIRECTS
DIANE SCALA-BARNETT, LUCAS COUNTY CORONER, AND SHELLY SECOY,
ADMINISTRATIVE ASSISTANT FOR THE WYANDOT COUNTY SHERIFF’S OFFICE
TO FILE ANY AFFIDAVITS AND PROVIDE DOCUMENTS IN THEIR POSSESSION IN
CONNECTION WITH THE DEATH OF WYANDOT COUNTY PROSECUTOR,
JONATHAN MILLER. PLAINTIFF WOULD ALSO REQUEST AN ORDER DIRECTING
DEFENDANT TO PROVIDE THOSE SAME RECORDS IN HIS POSSESSION.”
      {¶11} Upon review, notwithstanding Tingler’s objections, the Court determines that
the Special Master has correctly applied statutory law and case law as they existed at the
time of the filing of the Complaint. The Special Master’s recommendations are well taken.
      III.   Conclusion
      {¶12} The Court OVERRULES Tingler’s objections. The Court adopts the Report
and Recommendation. Respondent’s motion to dismiss filed on July 28, 2022, is moot.
Case No. 2022-00437PQ                      -5-                      DECISION & ENTRY



Court costs are assessed to Tingler. The Clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.




                                          PATRICK E. SHEERAN
                                          Judge

Filed September 1, 2022
Sent to S.C. Reporter 10/6/22